 Case 1:18-cv-01178-RBJ Document 80 Filed 01/22/20 USDC Colorado Page 1 of 4
                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


Civil Action No. 18-cv-01178-RBJ

JEFFREY GONZALES,

         Plaintiff,

v.

UNIVERSITY OF COLORADO,

         Defendant.




                                       FINAL JUDGMENT


         In accordance with the orders filed during the pendency of this case, and pursuant to

Fed. R. Civ. P. 58(a), the following Final Judgment is hereby entered.

         This action was tried before a jury of seven duly sworn to try the issues herein with

U.S. District Judge R. Brooke Jackson presiding, and the jury has rendered a verdict that

read as follows:

 QUESTION l

 Do you find that Defendant the University of Colorado retaliated against Plaintiff, Dr.

 Gonzales, for engaging in protected activity under Title VII, as defined in

 Instructions 8-14?


           Yes _X_

           No ___

 If you answered "Yes" to Question 1, answer Questions 2 and 3 below.

 If you answered "No" to Question 1, skip the remaining questions and sign
 this Verdict Form.

     QUESTION2

     Do you find that Plaintiff is entitled to economic damages as defined in Instruction 16?

           Yes _X_
 Case 1:18-cv-01178-RBJ Document 80 Filed 01/22/20 USDC Colorado Page 2 of 4
         No ___

 QUESTION3

 Do you find that Plaintiff is entitled to non-economic damages as defined in Instruction
 16?
         Yes _X_

         No ___
 If you answered "Yes" to Question 2 and/or 3, answer Question 4 below, then
 sign this Verdict Form.

 If you answered "No" to Questions 2 and 3, then skip Question 4 and sign this
 Verdict Form.
 QUESTION 4

 What is the total amount of Plaintiffs damages if any?


        Economic damages:                 $500,000

        Non-economic damages:             $180,000



        It is ORDERED that judgment is entered in favor of the plaintiff, Jeffrey Gonzales, and

against the defendant, University of Colorado.

        FURTHER ORDERED that as the prevailing party the plaintiff is awarded costs, to be

taxed by the Clerk of the Court pursuant to Fed. R. Civ. P. 54(d)(1) and D.C.COLO.LCivR

54.1.

          Dated at Denver, Colorado this 22nd day of January, 2020.




                                                 FOR THE COURT:
                                                 JEFFREY P. COLWELL, CLERK

                                              By: s/ J Dynes
                                                       J DYNES
                                                       Deputy Clerk
 Case 1:18-cv-01178-RBJ Document 80 Filed 01/22/20 USDC Colorado Page 3 of 4




APPROVED BY THE COURT:
  s/ R. Brooke Jackson
 United States District Judge
Case 1:18-cv-01178-RBJ Document 80 Filed 01/22/20 USDC Colorado Page 4 of 4




ORDERED that judgment is entered in favor of the plaintiff, Jeffrey Gonzales, and

against the defendant, University of Colorado.

      FURTHER ORDERED that as the prevailing party the plaintiff is awarded costs,

to be taxed by the Clerk of the Court pursuant to Fed. R. Civ. P. 54(d)(1) and

D.C.COLO.LCivR 54.1.




         Dated at Denver, Colorado this xxth day of November, 2019.




                                                 FOR THE COURT:
                                                 JEFFREY P. COLWELL, CLERK

                                             By: s/ J Dynes
                                                      J DYNES
                                                      Deputy Clerk




APPROVED BY THE COURT:
  s/ R. Brooke Jackson
  United States District Judge
